18-2041
   Pan v. Barr
                                                                      BIA
                                                            Christensen, IJ
                                                            A206 686 245
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                            SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 14th day of April, two thousand twenty.

   PRESENT:
            JOSÉ A. CABRANES,
            SUSAN L. CARNEY,
            RICHARD J. SULLIVAN,
                 Circuit Judges.
   _____________________________________

   LAI JUN PAN,
            Petitioner,

                 v.                                  18-2041
                                                     NAC
   WILLIAM P. BARR, UNITED STATES
   ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:               Gerald Karikari, Esq., New York,
                                 NY.

   FOR RESPONDENT:               Joseph H. Hunt, Assistant Attorney
                                 General; Andrew N. O’Malley,
                                 Senior Litigation Counsel;
                                 Kimberly A. Burdge, Trial
                               Attorney, Office of Immigration
                               Litigation, United States
                               Department of Justice, Washington,
                               DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Lai Jun Pan, a native and citizen of the

People’s Republic of China, seeks review of a July 2, 2018

decision of the BIA affirming an August 4, 2017 decision of

an Immigration Judge (“IJ”) denying Pan’s application for

asylum,     withholding   of   removal,   and   relief   under   the

Convention Against Torture (“CAT”).       In re Lai Jun Pan, No.

A 206 686 245 (B.I.A. July 2, 2018), aff’g No. A 206 686 245

(Immig. Ct. N.Y. City Aug. 4, 2017).       We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    We have reviewed both the IJ’s and the BIA’s decisions

“for the sake of completeness.”           Wangchuck v. Dep’t of

Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).          We review

the agency’s findings of fact under the substantial evidence

standard.     See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

                                  2
Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (reviewing adverse

credibility determinations for substantial evidence); Yanqin

Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009) (reviewing

factual findings for substantial evidence).

    “Considering the totality of the circumstances, and all

relevant factors, a trier of fact may base a credibility

determination on the demeanor, candor, or responsiveness of

the applicant . . . , the consistency between the applicant’s

. . . written and oral statements . . . , the internal

consistency of each such statement, [and] the consistency of

such statements with other evidence of record . . . without

regard to whether an inconsistency, inaccuracy, or falsehood

goes to the heart of the applicant’s claim, or any other

relevant factor.”   8 U.S.C. § 1158(b)(1)(B)(iii).   “We defer

. . . to an IJ’s credibility determination unless, from the

totality of the circumstances, it is plain that no reasonable

fact-finder could make such an adverse credibility ruling.”

Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008);

accord Hong Fei Gao, 891 F.3d at 76.    Substantial evidence

supports the agency’s adverse credibility determination as to




                              3
Pan’s claim that she was persecuted in China because she

practiced Christianity.

       The agency reasonably relied on Pan’s demeanor, among

other things, during her shifting testimony about the second

underground church that she allegedly attended.                     “We give

particular deference to credibility determinations that are

based on [the IJ’s] observation of the applicant’s demeanor,”

because the “ability to observe the witness’s demeanor places

[the IJ] in the best position to evaluate whether apparent

problems      in    the    witness’s    testimony    suggest    a    lack    of

credibility or, rather, can be attributed to an innocent cause

such as difficulty understanding the question.”                Jin Chen v.

U.S. Dep’t of Justice, 426 F.3d 104, 113 (2d Cir. 2005).

Moreover, “[w]e can be still more confident in our review of

observations about an applicant’s demeanor where, as here,

they    are   supported      by     specific   examples   of   inconsistent

testimony.”        Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d

99, 109 (2d Cir. 2006).                Pan’s testimony shifted as she

described     the    second    church,      and   although   her    testimony

itself    was      not    clearly    internally    inconsistent,      it    was

inconsistent with her application.                Pan testified that she


                                        4
went to a second church twice after she was released, but she

did not mention these visits in her asylum application, which

instead reflects that after her arrest she “could no more

continue [her] religious belief.”         Certified Administrative

Record at 151.        While she argues that this was a trivial

omission that did not relate to her own persecution, she

testified that a raid on the second church and arrest of

several fellow worshipers was the reason that she left China.

This is a detail that she “would reasonably have been expected

to disclose” in her application.         See Hong Fei Gao, 891 F.3d

at 78.

    After Pan’s demeanor and inconsistent statements called

her credibility into question, the agency properly determined

that her corroborating evidence failed to rehabilitate her

testimony.   “An applicant’s failure to corroborate his or her

testimony may bear on credibility, because the absence of

corroboration    in    general   makes   an   applicant   unable   to

rehabilitate testimony that has already been called into

question.”   Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir.

2007).   The IJ reasonably afforded diminished weight to a

letter allegedly from the underground church because it did


                                  5
not mention any raids or arrests, it was unclear why a secret

church would use letterhead and an official stamp, and the

writer was unavailable for cross examination.            See Y.C. v.

Holder, 741 F.3d 324, 332 (2d Cir. 2013) (“We generally defer

to the agency’s evaluation of the weight to be afforded an

applicant’s     documentary   evidence.”).       Accordingly,     the

agency’s adverse credibility determination is supported by

substantial evidence.

    The agency also reasonably determined that Pan did not

independently    establish    a   well-founded   fear     of   future

persecution based on her alleged practice of Christianity in

the United States.    Where, as here, an asylum applicant does

not show past persecution, she may establish eligibility for

asylum   by   demonstrating   a   well-founded    fear    of   future

persecution.     8 C.F.R. § 1208.13(b).      The applicant must

“present credible testimony that [s]he subjectively fears

persecution and establish that [her] fear is objectively

reasonable.”     Ramsameachire v. Ashcroft, 357 F.3d 169, 178

(2d Cir. 2004).       To demonstrate a well-founded fear, an

applicant must show either “a reasonable possibility . . .

she would be singled out individually for persecution” if


                                  6
removed or that the country of removal has “a pattern or

practice” of persecuting “similarly situated” individuals.

8 C.F.R. § 1208.13(b)(2)(iii).           Additionally, when, as here,

an applicant’s asylum claim is based on activities undertaken

in the United States, she “must make some showing that

authorities in [her] country of nationality are either aware

of [her] activities or likely to become aware of [her]

activities.”     Hongsheng Leng v. Mukasey, 528 F.3d 135, 143

(2d   Cir.    2008).    Considering         the   adverse    credibility

determination as to past events, the IJ reasonably determined

that Pan did not provide sufficient evidence that authorities

were aware or likely to become aware of her practice of

Christianity.     The agency also did not err in finding that

Pan failed to show a pattern or practice of persecution of

similarly situated individuals because her country conditions

evidence shows that restrictions and enforcement vary by

region,    and   enforcement   is   typically      focused    on   church

leaders.     Further, her evidence does not show enforcement in

her home province of Fujian.            See Jian Hui Shao v. Mukasey,

546 F.3d 138, 149–50, 165–66 (2d Cir. 2008) (upholding BIA’s

conclusion that when enforcement of a policy varies by region,


                                    7
asylum applicants have the burden to show enforcement of the

policy in their home region).

    Because the agency reasonably found that Pan’s claims of

past persecution were not credible and that she failed to

demonstrate      an   objectively    reasonable     fear    of   harm    as

required   for    asylum,   she     also   failed   to     establish    her

eligibility for withholding of removal and CAT relief.                  See

Lecaj v. Holder, 616 F.3d 111, 119 (2d Cir. 2010); Paul v.

Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.    All pending motions and applications are DENIED and

stays VACATED.

                                  FOR THE COURT:
                                  Catherine O’Hagan Wolfe,
                                  Clerk of Court




                                     8